Jurisdictions, which attempt to resolve questions similar to the issues involved in the instant case by confining the situation created to the law of bailments, by necessity must ignore the proposition that the bailee, under proper circumstances at the termination of his work for which the bailment was made, does, if the parties so agree, take off his cloak of bailment and put on the cloak of agent. *Page 212 
The reasoning that should be applied in this case has been adopted in many jurisdictions, and is to the effect that a bailment of an automobile is made when it is delivered to the mechanic for the purpose of making repairs, and such bailment continues in force until the repairs are completed. Ordinarily, delivery would terminate the bailment, but where by agreement of the parties the owner does not return to get his car, and specifies separate and apart from the contract for repairs that the car be delivered to him, the bailment terminates upon the completion of the repairs. The repairman becomes the agent of the owner in making the delivery of the automobile to the owner, even though such delivery is in the nature of an accommodation or a favor.
In this case there is no dispute about the facts. The defendant, Hughes, after making the contract for repairs, stated to the repairman, "You probably won't get it done today," whereupon the repairman replied, "I will bring it out." To this offer of accommodation the owner of the automobile, the defendant, stated, "O. K." It must be noted that this conversation took place at a time when the repairman asked the owner, Hughes, whether he wanted him, the repairman, to call Hughes when he got it done. Clearly the arrangement for delivery followed the contract for repairs, and the proper interpretation is that the arrangement for delivery was not a part of the contract for repairs.
Hughes constituted the repairman his agent and could have exercised full direction and control over him for the purpose of delivering the car. This right he did not have while a bailment for the purpose of repairs was in force. It was during the time the owner of the car could have exercised control over his agent that the agent-repairman while driving the car struck the child. *Page 213 
Under such circumstances to hold that the bailment, which was created for the purpose of making repairs, continued until the time of the delivery of the car to the owner, Hughes, on the theory of law that such bailment continues until delivery by the bailee to the bailor, regardless of the arrangement between the parties in relation to delivery, is not sound and ignores the facts.
The trial court properly charged the jury in this regard, and the judgment should be affirmed.
For the foregoing reasons, briefly stated, I feel compelled to dissent in this case.